Name: Council Regulation (EEC) No 3822/85 of 20 December 1985 amending Regulation (EEC) No 918/83 setting up a Community system of relief from customs duty
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|31985R3822Council Regulation (EEC) No 3822/85 of 20 December 1985 amending Regulation (EEC) No 918/83 setting up a Community system of relief from customs duty Official Journal L 370 , 31/12/1985 P. 0022 - 0022 Spanish special edition: Chapter 02 Volume 16 P. 0072 Portuguese special edition Chapter 02 Volume 16 P. 0072 *****COUNCIL REGULATION (EEC) No 3822/85 of 20 December 1985 amending Regulation (EEC) No 918/83 setting up a Community system of relief from customs duty THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28, 43 and 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Regulation (EEC) No 918/83 (4) lays down a number of ceilings, expressed in ECU, up to which the goods in question may be imported free of customs duty; Whereas it would appear appropriate to increase the ceiling applicable to goods sent in small consignments to private individuals; Whereas experience has shown that the concept of alcohols and of alcoholic beverages likely to be admitted free of import duties when they are in small consignments of a non-commercial nature or are contained in personal luggage of travellers should be defined, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 918/83 is hereby amended as follows: 1. in the third indent of Article 29 (2), the amount '35 ECU' shall be replaced by '45 ECU'; 2. in Article 30, (b) shall be replaced by the following: '(b) alcohols and alcoholic beverages: - distilled beverages and spirits of an alcoholic strength by volume exceeding 22 % vol; non-denatured ethyl alcohol of 80 % vol and over: one litre. Member States may require this quantity to be contained in a single bottle, or - distilled beverages and spirits, and aperitifs with a wine or alcoholic base, tafia, sakÃ © or similar beverages, of an alcoholic strength by volume not exceeding 22 % vol; sparkling wines, liqueur wines: one litre, or - still wines: two litres.' 3. in Article 46, (b) shall be replaced by the following: '(b) alcohols and alcoholic beverages: - distilled beverages and spirits of an alcoholic strength by volume exceeding 22 % vol; non-denatured ethyl alcohol of 80 % vol and over: one litre. Member States may require this quantity to be contained in a single bottle, or - distilled beverages and spirits, and aperitifs with a wine or alcoholic base, tafia, sakÃ © or similar beverages, of an alcoholic strength by volume not exceeding 22 % vol; sparkling wines, liqueur wines: two litres, and - still wines: two litres.' Article 2 This Regulation shall enter into force on 1 July 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1985. For the Council The President R. KRIEPS (1) OJ No C 324, 5. 12. 1984, p. 5. (2) OJ No C 72, 18. 3. 1985, p. 142. (3) OJ No C 44, 15. 2. 1985, p. 13. (4) OJ No L 105, 23. 4. 1983, p. 1.